PUBLISH
                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT



                                    No. 94-9152

                             D.C. No. 1:92-cv-2686-RLV

MARGERY A. MORSTEIN,

                                                  Plaintiff-Appellant,

                                      versus


NATIONAL INSURANCE SERVICES, INC.;
PAN AMERICAN LIFE INSURANCE COMPANY;
THE SHAW AGENCY; SCOTT HANKINS;

                                                  Defendants-Appellees.

                             --------------------------
                Appeal from the United States District Court for the
                            Northern District of Georgia
                             --------------------------


        ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
          (Opinion February 12, 1996, 11th Cir., 1996,     F.2d    )

                                 (April 11, 1996)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.


B Y     T H E     C O U R T :


            A member of this court in active service having requested a poll

on the suggestion of rehearing en banc and a majority of the judges in this

court in active service having voted in favor of granting a rehearing en

banc,

            IT IS ORDERED that the above cause shall be reheard by this

court en banc.      The previous panel's opinion is hereby VACATED.